[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1037

               KOMEZ &amp; CHANTHA YIN HANSEN,

                 Petitioners, Appellants,

                            v.

            COMMISSIONER OF INTERNAL REVENUE,

                  Respondent, Appellee.

               ON APPEAL FROM THE ORDER OF
              THE UNITED STATES TAX COURT

           [HON. MARY ANN COHEN, CHIEF JUDGE]

                         Before

                  Selya, Circuit Judge,
            Campbell, Senior Circuit Judge,
               and Lynch, Circuit Judge.

 Albert Newell on brief for appellants.
 Loretta C. Argrett, Assistant Attorney General, Tamara W.
Ashford and Teresa E. McLaughlin, Attorneys, Tax Division,
Department of Justice, on brief for appellee.

July 1, 1998

         Per Curiam.  Essentially for the reasons stated by
the tax court in its order of dismissal for lack of
jurisdiction, appellants' petition properly was dismissed as
untimely under 26 U.S.C.  6213(a).  We are not persuaded by
appellants' argument that the 1994 notice of deficiency was
rescinded.
         Affirmed.  See 1st Cir. Loc. R. 27.1.